 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDQuaker Rubber CompanyandTeamstersUnionLocal No. 115.Cases 4-CA-15167-4 and 4-CA-15167-528 March 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONUpon a charge filed by the Union 10 September1985 and 1 October 1985,1 the General Counsel ofthe NationalLaborRelations Board issued a con-solidated complaint23 Octoberagainst the Compa-ny, theRespondent,alleging that it has violatedSection 8(a)(1) of the National Labor RelationsAct.Although properly served copies of thecharges and consolidated complaint,the Companyhas failed to file an answer.On 16 January 1986 the General Counsel filed aMotion for Summary Judgment. On 24 January1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed no response. The allegations in themotion are therefore undisputed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unlessgood cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice, "all of theallegationsin the ConsolidatedComplaint shall be deemed to be admitted to betrue and may be so found by the Board." Further,the undisputed allegations in the Motion for Sum-mary Judgment disclose that the General Counsel,by letter dated 12 December, notified the Companythat unless an answer was received by 3 January1986, a Motion for Summary Judgment would befiled.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneralCounsel'sMotion for Summary Judg-ment.2On the entire record, the Board makes the fol-lowing'All dates refer to1985 unless otherwise noted.8The General Counsel'srequest for a visitatonalprovision in theOrderis deniedFINDINGS OF FACT1. JURISDICTIONThe Company, a Pennsylvania corporation, is en-gaged in the manufacture of escalator handrails atits facility in Philadelphia, Pennsylvania, where inthe past year, a representative period,itsold andshipped goods valued in excess of $50,000 directlyto points outside the Commonwealth of Pennsylva-nia.We find that the Companyis anemployer en-gaged in commerce within the meaningof Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESOn 28 June the Respondent's empolyees began astrike,accompained by picketing,which was con-tinuing at the time the complaint issued.On 4 Sep-tember, the Respondent's president, C. E. Bellew,struck a picketing employee with his automobilenear a gate to the Respondent's facility. On 13 Sep-tember Bellew drove an automobile toward strik-ing employees and union representatives who werecongregated near a gate of the facility and stoppedshort of hitting them. He then threatened themwith unspecified reprisals. On 30 September Bellewblocked the movement of vehicles, including auto-mobiles, being driven by employees and a unionpicket,wove in and out of trafficin anattempt toforce the vehicles out of their lanes and off theroadways, cut in front of the vehicles, and side-swiped one of the cars being driven by a unionpicket.These acts occurred on Tacony Street andInterstate 95 in Philadelphia, Pennsylvania. Laterthat day, Bellew brandished an iron pipe at strikingemployees while approaching themnearthe facili-ty.We find that the Respondent, by striking a pick-eting employee with an automobile; by driving anautomobile toward striking employees and unionrepresentatives and threatening them with unspeci-fied reprisals; by blocking the movement of em-ployees' and union pickets' vehicles on roadways;by attempting to run these vehicles off the road; bysideswiping a union picket's car; and by brandish-ing an iron pipe at striking employees, has violatedSection 8(a)(1) of the Act.CONCLUSIONS OF LAWBy striking a picketing employee with an auto-mobile; by driving an automobile toward strikingemployees and union representatives and threaten-ing them with unspecified reprisals; by blocking themovementof vehiclesbeingdriven by employeesand union pickets; by attempting to run these vehi-279 NLRB No. 3 QUAKER RUBBER CO.Iles off the road;by sideswiping a union picket'scar; and bybrandishing an iron pipe at striking em-ployees, the Company has engaged un unfair laborpractices affecting commerce within the meaningof Section 8(a)(1) and Section 2(6) and(7) of theAct.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.ORDERThe National Labor Relations Board orders thatthe Respondent, Quaker Rubber Co., Philadelphia,Pennsylvania, its officers, agents, successors, andassigns, shall1.Cease and desist from(a) Striking picketing employees with an automo-bile.(b)Driving an automobile toward striking em-ployees and union representatives and threateningthem with unspecified reprisals.(c)Blocking the movement of employees' andunion pickets' vehicles on roadways, attempting torun these vehicles off the road, and sideswiping aunion picket's car.(d)Threatening striking employees by brandish-ing an iron pipe at them.(e) In any like or relatedmannerinterferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its facility in Philadelphia, Pennsylva-nia, copies of the attached notice marked "Appen-dix."3 Copies of the notice, on forms provided by3 If thisOrder isenforced by a judgment of a United States court ofappeals, thewords m thenotice reading"Posted by Order ofthe Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment of5theRegionalDirector for Region 4, after beingsigned by the Respondent's authorized representa-tive,shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT strike picketing employees withan automobile.WE WILL NOT drive an automobile toward strik-ing employees and union representatives or threat-en them with reprisals.WE WILL NOT block the movement of vehiclesbeing driven by employees and union pickets,weave in and out of traffic in an attempt to runthese vehicles out of their lanes and off the road,cut in front of these vehicles, or sideswipe thesevehicles.WE WILL NOT threaten employees with a pipe.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.QUAKERRUBBERCOMPANY